  Case 14-80381      Doc 58       Filed 02/21/19 Entered 02/21/19 10:24:55           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: BRENDA B. PAYNE                       §       Case No. 14-80381
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 02/11/2014.

       2) The plan was confirmed on 08/12/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 12/04/2018.

       6) Number of months from filing or conversion to last payment: 57.

       7) Number of months case was pending: 60.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $3,869.92.

       10) Amount of unsecured claims discharged without full payment: $21,650.76.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80381      Doc 58       Filed 02/21/19 Entered 02/21/19 10:24:55       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 48,986.00
      Less amount refunded to debtor(s)                         $ 25.13
NET RECEIPTS                                                                    $ 48,960.87



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,781.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 3,588.85
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 6,369.85

Attorney fees paid and disclosed by debtor(s):               $ 1,219.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal     Interest
Name                                Class   Scheduled    Asserted    Allowed         Paid         Paid
OSTLING & ASSOCIATES                Lgl      4,000.00    4,000.00    4,000.00    2,781.00         0.00
MYKOLA & MAUREEN R PAWCHUK          Sec          0.00   59,712.25        0.00        0.00         0.00
NCEP, LLC                           Sec      8,462.27    7,850.00    7,850.00    7,850.00     1,049.14
NCEP, LLC                           Uns          0.00    1,197.42    1,197.42    1,197.42         0.00
BLITT & GAINES                      Uns      1,000.00         NA          NA         0.00         0.00
CASHCALL INC                        Uns      2,966.00    1,282.17    1,282.17    1,282.17         0.00
RRCA ACCOUNTS MANAGEMENT            Uns        100.55      144.00      144.00      144.00         0.00
COLLECTION PROFESSIONALS INC        Uns        218.00      220.24      220.24      220.24         0.00
COMCAST                             Uns        435.98         NA          NA         0.00         0.00
CONVERGENT OUTSOURCING              Uns        500.00         NA          NA         0.00         0.00
RESURGENT CAPITAL SERVICES          Uns        651.17      542.92      542.92      542.92         0.00
HEIGHTS FINANCE                     Uns      3,080.00    2,611.51    2,611.51    2,611.51         0.00
INTERNATIONAL CASH ADVANCE          Uns        700.00         NA          NA         0.00         0.00
RRCA ACCOUNTS MANAGEMENT            Uns         95.00      203.93      203.93      203.93         0.00
ONE MAIN FINANCIAL                  Uns     15,718.00         NA          NA         0.00         0.00
PORTFOLIO RECOVERY SERVICES         Uns      1,500.00         NA          NA         0.00         0.00
UNITED STUDENT AID FUNDS INC        Uns        288.00    2,904.32    2,904.32    2,904.32         0.00
SPRINGLEAF FINANCIAL SERV. OF       Uns      5,203.10    4,400.72    4,400.72    4,400.72         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-80381      Doc 58       Filed 02/21/19 Entered 02/21/19 10:24:55    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
BLITT AND GAINES, PC                Uns        621.73     781.73     781.73     781.73       0.00
US BANK                             Uns        591.78        NA         NA        0.00       0.00
US CELLULAR                         Uns        425.00        NA         NA        0.00       0.00
WILD ROSE CASINO & RESORT           Uns        780.00        NA         NA        0.00       0.00
WORLD ACCEPTANCE                    Uns      2,300.00   1,990.33   1,990.33   1,990.33       0.00
SPRINGLEAF FINANCIAL SERV. OF       Uns          0.00   4,620.63   4,620.63   4,620.63       0.00
SECURITY FINANCE                    Uns          0.00     684.00     684.00     684.00       0.00
ALTAIR OH XIII, LLC                 Uns          0.00   9,791.93   9,791.93   9,791.93       0.00
TITLE CASH                          Uns          0.00   1,806.03   1,806.03   1,806.03       0.00
MYKOLA AND MAUREEN                  Uns          0.00        NA         NA        0.00       0.00
CERASTES, LLC                       Uns          0.00     510.00     510.00     510.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80381      Doc 58       Filed 02/21/19 Entered 02/21/19 10:24:55     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 7,850.00       $ 7,850.00         $ 1,049.14
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 7,850.00       $ 7,850.00         $ 1,049.14

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 33,691.88      $ 33,691.88                $ 0.00



Disbursements:

       Expenses of Administration               $ 6,369.85
       Disbursements to Creditors              $ 42,591.02

TOTAL DISBURSEMENTS:                                            $ 48,960.87




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80381        Doc 58      Filed 02/21/19 Entered 02/21/19 10:24:55               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
